ACCEPTED
                                                                             03-12-00004-CV
                                                                                    4405074
                                                                   THIRD COURT OF APPEALS
                                                                              AUSTIN, TEXAS
                                                                         3/6/2015 3:12:51 PM
                                                                           JEFFREY D. KYLE
                                                                                      CLERK
                       NO. 03-12-00004-CV

                                                     FILED IN
                                              3rd COURT OF APPEALS
                  IN THE COURT OF APPEALS         AUSTIN, TEXAS
            FOR   THE THIRD DISTRicr OF TEXAS,3/6/2015 3:12:51 PM
                          AT AUSTIN             JEFFREY D. KYLE
                                                      Clerk



                      CHRIS CARPENTER,
                          Appellant

                                 v.

     FIRST TEXAS BANCORP D/B/A FIRST TEXAS BANK,
                      Appellee


On Appeal from the 277th District Court of Williamson County, Texas.
                Trial Court Case No. 10-078-C277


    APPELLEES' STATUS REPORT ON AUTOMATIC STAY


                               SAVRICK, ScHUMANN, JOHNSON, McGARR,
                               KAMINSKI & SHIRLEY, L.L.P.
                               C. Wilson Shirley III
                               State Bar No. 00795647
                               The Overlook at Gaines Ranch
                               4330 Gaines Ranch Loop, Suite 150
                               Austin, Texas 78735
                               Phone: (512) 347-1604
                               Fax: (512) 347-1676
                               Email: wilson@ssjmlaw.com


                               ATTORNEY FOR APPELLEES
TO THE HONORABLE COURT OF APPEALS:

      Pursuant to the Court's order dated September 12, 2014 and letter dated

February 26, 2015, Appellees hereby file their report regarding the status of the

six-month stay in this case.

      On August 21, 2014, Red Rock Insurance Company, formerly known as

Bancinsure, Inc. ("Red Rock") was declared insolvent and placed into

receivership.   The Texas Commissioner of Insurance designated Red Rock an

"impaired insurer" effective that same date pursuant to Official Order NO. 3505.

The impairment also triggered an automatic six month stay of the proceeding in

this Court. The six month automatic stay was in effect from August 21, 20 14

through February 21, 2015. The automatic stay was not extended and therefore

expired on February 21,2015.

                                     Respectfully submitted,




                                            The Overlook at Gaines Ranch
                                            4330 Gaines Ranch Loop, Suite 150
                                            Austin, Texas 78735
                                            Phone:(512)347-1604
                                            Fax: (512) 347-1676
                                            Email: wilson@ssjmlaw.com

                                     ATTORNEY FOR APPELLEES

                                        1
                        CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the foregoing has been served upon
all counsel of record via facsimile transmission on this the ~ay of March,
2015:

      N. West Short
      WEST SHORT & ASSOCIATES, P.C.
      313 West 1Oth Street
      Georgetown, Texas 78626




                                        2